In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00102-CR
______________________________


RANDAL CHAISE HARTY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 115th Judicial District Court
Upshur County, Texas
Trial Court No. 13,314


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION
            Appellant, Randal Chaise Harty, has filed a motion asking this Court to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, his motion is granted.
            Accordingly, we dismiss his appeal.      
 
                                                                                    Jack Carter
                                                                                    Justice

Date Submitted:          September 27, 2004
Date Decided:             September 28, 2004

Do Not Publish